Citation Nr: 1616643	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-34 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for nephrolithiasis prior to May 1, 2015, and a rating higher than 30 percent thereafter.

2.  Entitlement to an initial compensable evaluation for bilateral pes planus with calcaneal plantar fasciitis prior to May 1, 2015, and a rating higher than 30 percent thereafter.

3.  Service connection for a left hand condition.

4.  Service connection for a right hand condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a rating decision in March 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2014, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  The appeal was remanded in January 2015 for additional development, which has been completed. 

During the pendency of the appeal, in an August 2015 rating decision the Appeals Management Center (AMC) granted service connection for a sinus condition, characterized as rhinitis, and assigned an evaluation of 0 percent effective March 18, 2007.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).






FINDINGS OF FACT

1.  A February 2007 x-ray showed current calcification in the kidneys and the Veteran was on medication for kidney stones.  

2.  During the course of the claim, nephrolithiasis is not shown to be manifest by a definite decrease in renal function.  

3.  Prior to May 1, 2015, the Veteran's bilateral pes planus with calcaneal plantar fasciitis was mild, without weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  

4.  For the period since to May 1, 2015, the Veteran's bilateral pes planus with calcaneal plantar fasciitis is not shown to be more than moderate in nature.  

5.  The most probative evidence of record indicates that a diagnosed right hand disability has not been shown during the course of the appeal.

6.  The most probative evidence of record indicates that a diagnosed left hand disability has not been shown during the course of the appeal.


CONCLUSIONS OF LAW

1.  From March 18, 2007, the criteria for a 30 percent rating for nephrolithiasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115, Diagnostic Codes 7508, 7509 (2015).

2.  The criteria for an evaluation in excess of 30 percent for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115, Diagnostic Codes 7508, 7509 (2015).


3.  Prior to May 1, 2015, the criteria for an initial compensable disability rating for bilateral pes planus with calcaneal plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5276 (2015).
 
 4.  From May 1, 2015, the criteria for a rating higher than 30 percent for bilateral pes planus with calcaneal plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5276 (2015).

5.  The requirements for establishing service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The requirements for establishing service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in January 2007.  



Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The case was last readjudicated in August 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ), at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23    Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that     the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to events in service, his symptomatology, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in adjudicating the claims herein decided and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives to include scheduling VA examinations and obtaining VA treatment records, such that no further action is necessary in this 
regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


1. Nephrolithiasis 

Diseases of the genitourinary system generally result in disabilities related to renal     or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Kidney stones (nephrolithiasis) manifested by recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year, are rated 30 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  Otherwise, kidney stones are rated as hydronephrosis.  Id.  

Hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A       20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there     are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R.     § 4.115b, Diagnostic Code 7509.

Renal dysfunction is rated at 30 percent disabling when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis,  or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a, Renal Dysfunction.

Under Diagnostic Code 7101, which governs ratings of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  

As noted above, prior to May 1, 2015, the Veteran's nephrolithiasis was rated as noncompensable.  

The Veteran's service treatment records show treatment for kidney stones on the left by shockwave lithotripsy in 2003.  

On VA examination in February 2007, the examiner noted a history of nephrolithiasis in 2003 with subsequent left side pain, but had been asymptomatic for the prior 12 months.  The Veteran was advised to follow up and continue to drink liquids.  No hematuria or incontinence was noted.  The abdomen was soft, with no rigidity,  muscle guarding or symptoms of any renal or ureteral colic.  He denied urinary tract infections.  Palpation of the kidneys revealed no tenderness, bilaterally.  The examiner noted radiographic evidence of a 6 mm little calcified area on the left kidney, 2mm size in the distal left uterer.  The right was within normal limits.  The examiner diagnosed nephrolithiasis in 2003, currently asymptomatic.

VA treatment records in May 2007 note the Veteran was taking potassium citrate for urinary stones as well as Allopurinol, and such medications continue to appear on his medication lists.  

In sum, the Veteran was treated with lithotripsy for left kidney stones in 2003,       x-ray in February 2007 revealed calcifications in the left kidney and ureter, and the record reflects he takes medication for the condition.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating for his nephrolithiasis is warranted from the date of service connection.  

However, a higher rating is not warranted.  The 30 percent rating is the maximum rating assignable under Diagnostic Codes 7508 and 7509.  To support a higher rating, the evidence must reflect that the condition causes renal dysfunction.  

The Veteran's VA treatment records do not reflect that the Veteran suffers from constant albuminuria with some edema, definite decrease in kidney function or hypertension with diastolic pressure predominantly 120 or more.  Occasional increased BUN levels have not been higher than 21, and creatinine levels have not exceeded 1.3mg.  He has not exhibited generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion as a result of kidney disease.  There has not been markedly decreased function of kidney or other organ systems due to kidney stones.  


On VA examination in May 2015, the examiner indicated that here was no evidence of renal dysfunction.  Laboratory studies revealed normal BUN and creatine levels.  No other pertinent physical findings, complications, conditions, signs or symptoms associated with nephrolithiasis were identified.  The condition was found to have no impact on the Veteran's ability to work.

Accordingly, while the evidence supports the assignment of a 30 percent rating from the date service connection was established, the evidence does not support      a rating higher than 30 percent at any time during the course of the appeal.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating in excess of 30 percent, that doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


2. Bilateral pes planus with calcaneal plantar fasciitis

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements      of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.    32 (2011).

The Veteran's service-connected bilateral pes planus with calcaneal plantar fasciitis  is rated as noncompensable prior to May 1, 2015, and 30 percent disabling thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a noncompensable evaluation is assigned when there is mild acquired flatfoot and symptoms relieved by built-up shoe or arch supports.  A 10 percent disability rating  is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent disability rating is assigned for bilateral involvement.  For pronounced flatfoot with marked pronation, extreme tenderness    of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a    50 percent rating is assigned for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board finds the Veteran's bilateral pes planus with calcaneal plantar fasciitis does not warrant a compensable initial disability rating prior to May 1, 2015.  On VA examination in February 2007, the clinical evidence reflects bilateral pes planus and calcaneal plantar fasciitis manifested by occasional pain, mostly mild, with good relief from padding and arch supports.  The Veteran reported occasionally taking medication for pain and doing stretching exercises, and he reported good relief from the arch supports.  His feet were painful one to five times a month.      On physical examination, his weight-bearing line was not over or medial to his great toe on either side, and there was no evidence of inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  There were no fractures or dislocations, no Raynaud's problem and no redness of the toes.  Bilateral weight bearing was normal.  Achilles-calcaneus maintained adequate alignment.  X-rays revealed minor spurring at the insertion of the Achilles tendon, but were otherwise negative.  There were no nodules, contractures, or calluses.  The examiner diagnosed right and left grade 1 (mild) pes planus with calcaneal plantar fasciitis and episodic pain.  The Veteran's bilateral feet disability affected his ability to run, as he had to be careful when running or with any kind of faster activities, but it did not otherwise cause any functional or occupational impairment.

In sum, the Veteran did not demonstrate a moderate disability characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  While he reported occasional foot pain, on evaluation there was no deformity and pain was not elicited.  Significantly, the examiner characterized the condition as mild, bilaterally.  Therefore, a compensable evaluation for the foot disability is not warranted prior to May 1, 2015.

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral pes planus with calcaneal plantar fasciitis most closely approximates the currently assigned 30 percent rating under Diagnostic Code 5276 for the period from May 1, 2015.  

On VA examination in May 2015, the Veteran reported pain in the sole of his feet, cramping type, but not in the heel.  His feet would become painful once a day, especially when at the gym, and sometimes at night.  The Veteran also endorsed cramping.  He used show inserts, but denied taking medication.  He denied swelling or sensitivity with weather changes.  On examination, there was no functional loss or functional impairment of either foot.  There was evidence of accentuated pain   on use, bilaterally, but no pain on manipulation of the feet, swelling on use nor characteristic callouses.  There was no tenderness or functional loss of either foot  on examination or during flare-ups.  There was decreased longitudinal arch height of both feet on weight-bearing.  X-rays were normal.  There was no evidence of extreme tenderness of plantar surfaces on one or both feet, objective evidence of marked deformity of one or both feet, pronation of one or both feet, weight-bearing line falling over or medial to the great toe, inward bowing of the Achilles tendon, marked inward displacement and severe spasm of the Achilles tendon, or lower extremity deformity other than pes planus.  The examiner determined that the Veteran's bilateral foot disability had no impact on the Veteran's employability.  

A 50 percent rating is not warranted under Diagnostic Code 5276, because the evidence does not reflect that the Veteran's disability due to bilateral pes planus with calcaneal plantar fasciitis reaches the level of severity to be considered a "pronounced" disability under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  The VA examiner in May 2015 determined that the Veteran's bilateral foot disorders are manifest by accentuated pain on use, bilaterally, but no pain on manipulation of the feet.  Moreover, the examiner specifically found that there was no evidence of extreme tenderness of plantar surfaces on one or both feet, objective evidence of marked deformity of one or both feet, pronation of one or both feet, weight-bearing line falling over or medial to the great toe, inward bowing of the Achilles tendon, marked inward displacement and severe spasm of the Achilles tendon, or lower extremity deformity other than pes planus.  Signs or symptoms that correspond to the requirements for a 50 percent rating under Diagnostic Code 5276 have not been more nearly approximated.  In short, a rating greater than 30 percent for bilateral pes planus with calcaneus plantar fasciitis is not warranted under Diagnostic Code 5276 for the period from May 1, 2015.

The Board has also considered whether the Veteran's bilateral foot disability would be more appropriately rated under Diagnostic Code 5284, to include separate ratings for each foot.  Diagnostic Code 5276 rates bilateral pes planus on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  Because the symptoms associated with the Veteran's bilateral foot disability are specifically contemplated by criteria set forth in Diagnostic Code 5276, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating prior to May 1, 2015, and in excess of 30 percent thereafter, for bilateral pes planus with calcaneal plantar fasciitis must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


3. Extraschedular Consideration

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to his nephrolithiasis, the Veteran's disability results in minimal, if any, functional impairment and is controlled on medication, which is directly contemplated in Diagnostic Code 7508.  

With respect to his flat feet, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40, 4.45, 4.59 (2015); Mitchell, 25 Vet. App. 32, 37.  His complaints and the objective findings are contemplated in the rating criteria.  As his disability picture  is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  In any event, the Veteran does not contend and   the evidence does not reflect that his conditions result in marked interference with employment or have resulted in frequent hospitalizations.  Accordingly, referral for extraschedular consideration for the disability is not warranted.  

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record, to include the May 2015 VA examination reports, show that the Veteran remains employed full-time.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.

      Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran contends that he developed a bilateral hand disability manifested by chronic pain, diminished grip, cramping and limitation of motion, during service.  

The Veteran's service treatment records reflect that he was seen in October 2006 for right hand pain.  A history of bilateral joint pain and stiffness was noted.  He also reported injuring his left thumb in April 2006.  X-rays of both hands were normal. No other right or left hand findings were noted. 

On VA examination in February 2007, there was no evidence of hand pain, swelling, or evidence of intrinsic muscle weakness or any tremors.  Bilateral hand coordination was intact.  The metatarsophalangeal (MP) joints were within normal limits, symmetrical, and all fingers and thumbs were normal.  There was no restricted motion, no pain, or swollen joints.  Both upper extremities had normal deep tendon reflexes.  Bilateral wrist flexion, extension, supination and pronation were normal.  Wrist extension was to 70 degrees, flexion to 80 degrees, ulnar deviation to 45 degrees, radial deviation to 20 degrees, all within normal limits.  There was no ganglion or tenosynovitis.  No inflammation was noted.  Medial, ulnar and radial nerve functions were intact.  The impression was pain in the      right and left hands, fingers and thumbs secondary to overexertion syndrome.  

On VA examination in May 2015, the Veteran complained of hand pain and cramping when using tools.  He said the smaller the object he has to grip the more the cramping pain he would experience.  He reported onset of cramping of all muscles in both hands during service.  He tried treating the symptoms with NSAIDs without relief.  On examination there was no stiffness, swelling, or sensitivity to weather changes.  Range of motion in both hands, to include the fingers, was normal.  No pain or cramping was elicited on having the Veteran tightly hold a    pen during the examination.  X-rays were negative.  The examiner noted that the Veteran had complained of bilateral hand pain and stiffness while in military in 2006, however, x-rays were normal and nothing was found on examination.  He  had not sought treatment for his symptoms since that time.  The examiner opined that it was less likely as not that a bilateral hand condition was incurred in or  caused by the claimed in-service injury, event or illness, because no diagnosis     was established  as no pathology to support a diagnosis was found on examination.   

The 2007 and 2015 VA examiners found no objective evidence of a right or left hand disability on physical examination.  These opinions were rendered following claims file review, to include the service treatment records, and examination of    the Veteran.  The examiners addressed the Veteran's contentions and discussed diagnostic testing that failed to show any abnormalities, including x-ray and range of motion studies.  The examiners' opinions are entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Significantly, there is no medical evidence of record showing a diagnosis of a right or left hand disability during the appeal period, and there is no competent medical opinion that contradicts the VA examiners' findings.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  



To the extent that the Veteran may complain of symptoms he attributes to right   and left hand disabilities, complaints of symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Although the VA examiner in February 2007 essentially diagnosed right and left hand pain, physical examination did not reveal objective findings to support a diagnosis pertaining to the right or left hand on that examination or on the 2015 VA examination, and pain alone without a diagnosed  or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board recognizes the Veteran's contention that service connection should       be granted for right and left hand disabilities.  As a layperson, however, he is not competent to provide an opinion requiring medical knowledge, such as a diagnosis of a hand disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In summary, the most probative evidence of record indicates that the Veteran has not been diagnosed with a left or right hand disability during the course of the claims.  Accordingly, the preponderance of the evidence is against the claims for service connection for a left or right hand disability and the claims are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

A 30 percent evaluation for nephrolithiasis from March 18, 2007 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating higher than 30 percent for nephrolithiasis is denied.

An initial compensable evaluation for bilateral pes planus with calcaneal plantar fasciitis prior to May 1, 2015, is denied. 

A rating higher than 30 percent for bilateral pes planus with calcaneal plantar fasciitis from May 1, 2015, is denied.

Service connection for a left hand condition is denied.

Service connection for a right hand condition denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


